DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 29, 2022 has been entered.  Claims 4 and 10 are cancelled, leaving claims 1-3, 5-9, and 11-20 pending in this application.
The amendment to the claims have addressed the rejection to the claims under 35 U.S.C. 112, as presented in the prior office action mailed March 29, 2022.

Terminal Disclaimer
The terminal disclaimer filed on July 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,113,208 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 5-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to incorporate the limitations of claim 4, previously indicated to recite allowable subject matter, and no reference was found to render the claim obvious in an updated search.  As such, the reasons for allowing claim 1 incorporates the reasons provided in the prior office action.  To expand upon the reasons previously provided, it is the specific looping of claim 1 (beginning in the middle of a group, searching to the end of the group, looping to the start of the group, and ending search immediately before where the search began) that is considered allowable.  General looping searches is not considered novel – Steely Jr.’s iterative process effectively loops through the ways and segments, as does Talukdar.  However, neither reference teaches looping through a group by beginning the search in the middle of the group.
Claim 9 has been amended to recite wherein:
In response to the second pointer indicating the available tag, the storage component configures the second pointer to identify a next tag subsequent to the available tag; and
The search terminates upon detecting the available tag.
Examiner notes that this is similar to what was originally recited in claim 10, though not identical.  However, claim 9 still effectively requires that the pointers be updated in response to detecting the available tag.  Pointing to a tag subsequent to the available tag instead of pointing to the available tag, as was previously recited, does not change the analysis that Blaner, Talukdar, and Steely Jr. fails to teach the feature of updating the pointer in response to detecting the available tag.  No reference was found in an updated search, leading to the determination that claim 9 is allowed.
Claim 17 recites a storage allocation component configured to:
Perform a first sequential search from a current tag the first group of tag lines for an available tag line;
In response to the first sequential search reaching a last tag of the first group of tag lines and not determining the available tag line, perform a second sequential search from a first tag of the first group;
In response to the second sequential search reaching a previous tag that is prior to the current tag and not determining the available tag line, perform a third sequential search of the second group of tag lines; and
In response to determining the available tag line, set a tag pointer to a next tag line immediately subsequent to the available tag line.
The sequential searches and details of which tag to begin with and iterate through is similar to the looping limitation of claim 1.  The final “setting a tag pointer” limitation is nearly identical to the limitation of claim 9 recited above.  As such, claim 17 is allowed for the same reasons as indicated in claims 1 and 9.
The dependent claims are allowed for dependence on one of the independent claims above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toda (US 2017/0039138) provides dedicated arrays for tags and threads, allowing for minimizing loops when searching through the tag array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139